Exhibit 10.2

SECOND AMENDMENT TO
PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”),
effective as of February 1, 2007, is entered into by and among Anadarko
Petroleum Corporation, a Delaware corporation (“APC”), Anadarko E&P Company LP,
a Delaware limited partnership (“AEP”), Howell Petroleum Corporation, a Delaware
corporation (“Howell”), Kerr-McGee Oil & Gas Onshore LP, a Delaware limited
partnership (“KMOG”), Anadarko Gathering Company, a Delaware corporation (“AGC”;
APC, AEP, Howell, KMOG and AGC are collectively called “Seller”) and EXCO
Resources, Inc., a Texas corporation (“Purchaser”).  Each capitalized term used
herein and not otherwise defined herein shall have the meaning ascribed to it in
the Purchase Agreement referred to below.

RECITALS

WHEREAS, APC, AEP, Howell, KMOG and Purchaser entered into that certain Purchase
and Sale Agreement (as amended, the “Purchase Agreement”), dated February 1,
2007, whereby APC, AEP, Howell and KMOG agreed to sell, and Purchaser, among
other things, agreed to purchase, accept and pay for the Assets and to assume
the Assumed Seller Obligations;

WHEREAS, AGC is a wholly-owned subsidiary of APC; and

WHEREAS, APC, AEP, Howell, KMOG and Purchaser desire to amend further the
Purchase Agreement, among other things, (i) to amend Schedule 1.2(d), and (ii)
to include AGC as a “Seller” for the sole and exclusive purpose of including in
the Assets, and selling, transferring and conveying to Purchaser, all of AGC’s
right, title and interest in and to the Norge Marchand Gas Gathering System that
is the subject of the agreement described in Section 1.3 of this Amendment (the
“System”).

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants, conditions and agreements herein and in the Purchase Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound by
the terms hereof, agree as follows:

ARTICLE I
AMENDMENTS

Section 1.1             Acknowledgments and Agreements.  APC, AEP, Howell, KMOG,
AGC and Purchaser agree that AGC is a “Seller” in the Purchase Agreement for the
sole and exclusive purpose of including in the Assets, and selling, transferring
and conveying to Purchaser, all of AGC’s right, title and interest in and to the
System.  At the Closing, and upon the terms and subject to the conditions of the
Purchase Agreement, AGC agrees to sell, transfer and convey all of AGC’s right,
title, interest and estate, real or personal, recorded or unrecorded, movable or
immovable, tangible or intangible, in and to the System.

1


--------------------------------------------------------------------------------


Section 1.2             Amendment to the Definitions Section of the Purchase
Agreement.  The Definitions section of the Purchase Agreement is hereby amended
by adding the following defined terms thereto:

“AGC” means Anadarko Gathering Company, a Delaware corporation and wholly-owned
subsidiary of Purchaser.

Section 1.3             Amendment of Schedule 1.2(d) to the Purchase Agreement. 
Schedule 1.2(d) to the Purchase Agreement is hereby amended to include the
following:

Agreement for the Construction, Ownership and Operation of the Norge Marchand
Gas Gathering System dated June 1, 2003, by and among Anadarko Gathering Company
and other working interest owners reflected therein.

ARTICLE II
MISCELLANEOUS

Section 2.1             Severability.  If any term or other provisions of this
Amendment is held invalid, illegal or incapable of being enforced under any rule
of Law, all other conditions and provisions of this Amendment shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in a materially adverse
manner with respect to either party; provided, however, that if any such term or
provision may be made enforceable by limitation thereof, then such term or
provision shall be deemed to be so limited and shall be enforceable to the
maximum extent permitted by applicable Law

Section 2.2             Governing Law and Venue.  THIS AMENDMENT AND THE LEGAL
RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS OTHERWISE APPLICABLE TO SUCH DETERMINATIONS.  JURISDICTION AND VENUE WITH
RESPECT TO ANY DISPUTES ARISING HEREUNDER SHALL BE PROPER ONLY IN HARRIS COUNTY,
TEXAS.

Section 2.3             Counterparts. This Amendment may be executed and
delivered (including by facsimile transmission) in counterparts, each of which
shall be deemed an original instrument, but all such counterparts together shall
constitute but one agreement.

Section 2.4             Ratification.  The parties hereto hereby ratify and
approve the Purchase Agreement, as amended hereby, and the parties hereto
acknowledge that all of the terms and provisions of the Purchase Agreement, as
amended hereby, are and remain in full force and effect.

[Signature Page Follows]

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment is executed by the parties hereto as of the
date set forth above.

ANADARKO PETROLEUM CORPORATION

 

 

 

 

 

By:

/s/ Albert L. Richey

 

 

Name: Albert L. Richey

 

Title: Vice President, Corporate Development

 

 

 

 

 

ANADARKO E&P COMPANY LP

 

 

 

 

 

By:

/s/ Albert L. Richey

 

 

Name: Albert L. Richey

 

Title: Vice President, Corporate Development

 

 

 

 

 

HOWELL PETROLEUM CORPORATION

 

 

 

 

 

By:

/s/ Albert L. Richey

 

 

Name: Albert L. Richey

 

Title: Vice President, Corporate Development

 

 

 

 

 

KERR-MCGEE OIL & GAS ONSHORE LP

 

 

 

 

 

By:

/s/ Albert L. Richey

 

 

Name: Albert L. Richey

 

Title: Vice President

 

 

 

 

 

ANDARKO GATHERING COMPANY

 

 

 

 

 

By:

/s/ Albert L. Richey

 

 

Name: Albert L. Richey

 

Title: Vice President, Corporate Development

 

 

 

 

 

EXCO RESOURCES, INC.

 

 

 

 

 

By:

/s/ R. L. Hodges

 

 

Name: R. L. Hodges

 

Title: Vice President – Land

 


--------------------------------------------------------------------------------